 

 

Exhibit 10.10

 

Stock Option Agreement

 

            THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and
entered into as of August 9, 2010, by and between New Energy Technologies, Inc.
a Nevada corporation (the “Company”), and John A. Conklin (“Recipient”):

 

            This Stock Option Agreement has been executed and delivered pursuant
to the Employment Amendment dated August 9, 2010 (the “Employment Agreement,
between the Recipient and the Company (the “Employment Agreement”).

 

            In consideration of the covenants herein set forth, the parties
hereto agree as follows:

 

            1.         Option Grant

 

            (a)        Date option grant authorized:  August 9, 2010 (the “Grant
Date”)

            (c)        Number of shares:                              
2,000,000 

            (d)        Exercise Price:                                     $0.55

 

            2.         Acknowledgements.

 

            (a)        Recipient is the President and Chief Executive Officer of
the Company (collectively, the “Company/Recipient Relationship”).

 

            (b)        The Board has this day approved the granting of this
Option subject to the execution of this Agreement; and

 

             (c)       The Board has authorized the granting to Recipient of a
non-statutory stock option (“Option”) to 2,000,000 purchase shares (the “Option
Shares”) of common stock of the Company (“Common Stock”) upon the terms and
conditions hereinafter stated and pursuant to an exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act”).

 

            3.         Option Shares; Price.

 

The Company hereby grants to Recipient the right to purchase, upon and subject
to the terms and conditions herein stated, the Option Shares for cash (or other
consideration as is authorized hereunder) at the price per Option Share set
forth in Section 1 above (the “Exercise Price”), such price being not less than
[e.g., 100%] of the fair market value per share of the Option Shares covered by
this Option as of the date of grant. 

 

            4.         Term of Option; Continuation of Service.

 

Subject to the early termination provisions set forth in Sections 7 and 8 of
this Agreement, this Option shall expire, and all rights hereunder to purchase
the Option Shares shall terminate 10 years from the Grant Date. Nothing
contained herein shall be construed to interfere in any way with the right of
the Company, or its shareholders, or the Board, to remove or not elect Recipient
as an officer and or a director of the Company, or to increase or decrease the
compensation of Directors from the rate in effect at the date hereof.

             5.        Vesting of Option.

 

1

--------------------------------------------------------------------------------

 

 

 

Subject to the provisions of Sections 7 and 8 of this Agreement, this Option
shall become exercisable during the term that Recipient serves in the
Company/Recipient Relationship as follows:

           

 

Number of Option Shares as to which the Option may vest:

 

Milestone that must be achieved in order for vesting to occur:

a.

500,000

Or such portion thereof as may be determined by the Board at its sole
discretion, when one or more of the following items related the development,
production, manufacturing, and sale of any commercially viable product have been
successfully executed:

 

(i) completion of final design and/or engineering;

(ii) the establishment of manufacturing facilities, whether in-house or
outsourced; and

(iii) the initial filing of any product safety approval applications, if
required, in order to allow for the commercial sale of products by the Company;

 

 

 

b.

500,000

Upon commencing commercial sales of any of the Company’s products, as reported
in the Company's financial statements, whether to retail customers or wholesale
customers;

 

 

 

c.

500,000

As follows:

 

(i)  as to 100,000 shares on August 9, 2011;

(ii)  as to 100,000 shares on August 9, 2012;

(iii) as to 100,000 shares on August 9, 2013;

(iv) as to 100,000 shares on August 9, 2014; and

(v)  as to 100,000 shares on August 9, 2015;

 

 

 

d.

500,000

When, to the Board’s satisfaction, the Company enters into a favorable business
partnership with a third-party commercial organization in the industry segment
related to the Company’s product development and sales efforts, under any of the
following conditions:

 

(i) a product development relationship whereby the third-party partner makes a
significant financial investment, as determined at the Board’s discretion,
directed towards the development of the Company’s products; or

(ii) a product development relationship whereby the third-party partner invests
significant research and development resources, as determined at the Board’s
discretion, directed towards the development of the Company’s products; or

(iii) a strategic partnership with the third-party partner where, as determined
at the Board’s discretion, such a partnership provides significant business
advantages to the Company which it would otherwise not have, whether related to
product development, commercial sales, industry position, or business
reputation.

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

 

            All determinations and calculations with respect hereto shall be
made by the Board or any committee thereof to which the Board has delegated such
authority, in good faith in accordance with applicable law, the Articles of
Incorporation and By-laws of the Company. This Option is an uncertificated
security. Accordingly, the Company shall maintain an option registry, consistent
with its current practices, for recording the vesting, exercise and termination
of the Option. 

 

            6.         Exercise.

 

            (a)        This Option shall be exercised, as to the vested shares,
by delivery to the Company of (a) written notice of exercise stating the number
of Option Shares being purchased (in whole shares only) and such other
information set forth on the form of Notice of Exercise attached hereto as
Exhibit A hereto, (b) a check or cash in the amount of the Exercise Price of the
Option Shares covered by the notice, unless Recipient elects to exercise the
cashless exercise option set forth in Section 6(b) below, in which case no
payment will be required (or such other consideration as has been approved by
the Board of Directors consistent with the Plan) and (c) a written investment
representation as provided for in Section 13 hereof. This Option shall not be
assignable or transferable, except by will or by the laws of descent and
distribution, and shall be exercisable only by Recipient during his or her
lifetime.

 

  (b) Anything herein to the contrary notwithstanding, to the extent and only to
the extent vested, the Option may also be exercised (as to the Option Shares
vested) at such time by means of a “cashless exercise” in which the Recipient
shall be entitled to receive a certificate for the number of Option Shares equal
to the quotient obtained by dividing [(A-B) (X)] by (A), where:    

 

              (A) equals the average of the closing price of the Company’s
Common Stock, as reported (in order of priority) on the Trading Market on which
the Company’s Common Stock is then listed or quoted for trading on the Trading
Date preceding the date of the election to exercise; or, if the Company’s Common
Stock is not then listed or traded on a Trading Market, then the fair market
value of a share of Common Stock as determined by an independent appraiser
selected in good faith by the Recipient and the Company, the fees and expenses
of which shall be paid by the Company for the three (3) Trading Days immediately
preceding the date of such election;

 

              (B) equals the Exercise Price of the Option, as adjusted from time
to time in accordance herewith; and

 

              (X) equals the number of vested Option Shares issuable upon
exercise of this Option in accordance with the terms of this Option by means of
a cash exercise rather than a cashless exercise (or, if the Option is being
exercised only as to a portion of the shares as to which it has vested, the
portion of the Options being exercised at the time the cashless exercise is made
pursuant to this Section 6).

 

For purposes of this Agreement:

 

 “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means, in order of priority, the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the
OTC Bulletin Board or the Pink Sheets.

 

 

3

--------------------------------------------------------------------------------

 

 

               (c)           No fractional shares shall be issued upon exercise
of this Option.  The Company shall, in lieu of issuing any fractional share, pay
the Recipient entitled a sum in cash equal to such fraction multiplied by the
then effective Exercise Price.

 

            7.         Termination of Service.

 

If the Employment Agreement is terminated, unless the parties thereto otherwise
agree in writing, as of the date of the termination of the Employment Agreement
(the “Termination Date”), no further installments of the Option shall vest
pursuant to Section 5, and the maximum number of Option Shares that Recipient
may purchase pursuant hereto shall be limited to the number of Option Shares
that were vested as of the Termination Date. Thereupon, Recipient shall have the
right, subject to Section 8 hereof, at any time within 120 days of the
Termination Date (the “Termination Exercise Period”) to exercise this Option to
the extent vested and purchase Option Shares, to the extent, but only to the
extent, that Recipient could have exercised this Option as of the Termination
Date; following the expiration of the Termination Exercise Period the remaining
unexercised vested Options shall terminate and this Agreement shall be of no
further force or effect. 

 

              8.       Death of Recipient.

 

If the Recipient shall die during the term of the Employment Agreement,
Recipient’s personal representative or the person entitled to Recipient’s rights
hereunder may at any time within the then remaining exercise period, exercise
this Option and purchase Option Shares to the extent, but only to the extent,
that Recipient could have exercised this Option as of the date of Recipient’s
death; following the expiration of the aforesaid then remaining exercise period,
this Agreement shall terminate in its entirety and be of no further force or
effect.

           

            9.         No Rights as Shareholder.

 

Recipient shall have no rights as a shareholder with respect to the Option
Shares covered by any installment of this Option until the effective date of
issuance of the Option Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates.

           

            10.       Recapitalization.  

 

(a)        Subdivision or consolidation of shares. Subject to any required
action by the shareholders of the Company, the number of Option Shares covered
by this Option, and the Exercise Price thereof, shall be proportionately
adjusted for any increase or decrease in the number of issued shares resulting
from a subdivision or consolidation of shares or the payment of a stock
dividend, or any other increase or decrease in the number of such shares
effected without receipt of consideration by the Company; provided however that
the conversion of any convertible securities of the Company shall not be deemed
having been “effected without receipt of consideration by the Company”.

 

            (b)        Reorganizations, Mergers etc.

 

                        (i)         In the event of a proposed dissolution or
liquidation of the Company, a merger or consolidation in which the Company is
not the surviving entity, or a sale of all or substantially all of the assets or
capital stock of the Company (collectively, a “Reorganization”):

 

                                    (1) then, subject to Clause (b)(ii) below,
any and all shares as to which the Option had not yet vested shall vest upon the
date (the “Reorganization Vesting Date”) that the

 

4

--------------------------------------------------------------------------------

 

 

Company provides the Recipient with the Reorganization Notice (as defined
below); and provided, however, that there has been no termination of the
Employment Agreement Recipient shall have the right to exercise this Option to
the extent of all shares subject to the Option, for a period commencing on the
Reorganization Vesting Date and terminating on the date of the consummation of
such Reorganization.  Unless otherwise agreed to by the Company. The Option
shall terminate upon the consummation of the Reorganization and may not be
exercised thereafter as to any shares subject thereto. The Company shall notify
Recipient in writing (the “Reorganization Notice”), at least 30 days prior to
the consummation of such Reorganization, of its intention to consummate a
Reorganization.

 

                                    (2) anything herein to the contrary
notwithstanding, the exercise of the Option or any portion thereof pursuant to
this Section 10(b) will be consummated simultaneously with the consummation of
the Reorganization.  If after the Company provides the Reorganization Notice to
the Recipient the Company provides the Recipient with a further written notice
notifying the Recipient that the Reorganization will not be consummated, then
the Option will return to its status prior to the Reorganization Notice and the
shares as to which the Option vested solely by virtue of this Section 10(b) (i)
will revert to an unvested status.

 

                        (ii)        Subject to any required action by the
shareholders of the Company, if the Company shall be the surviving entity in any
merger or consolidation, this Option thereafter shall pertain to and apply to
the securities to which a Recipient of Option Shares equal to the Option Shares
subject to this Option would have been entitled by reason of such merger or
consolidation, and the installment provisions of Section 5 shall continue to
apply.

 

                        (iii)       In the event of a change in the shares of
the Company as presently constituted, which is limited to a change of all of its
authorized Stock without par value into the same number of shares of Stock with
a par value, the shares resulting from any such change shall be deemed to be the
Option Shares within the meaning of this Option.

 

                        (iv)       To the extent that the foregoing adjustments
relate to shares or securities of the Company, such adjustments shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as hereinbefore expressly provided, Recipient shall have no
rights by reason of any subdivision or consolidation of shares of Stock of any
class or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class, and the number and price of Option
Shares subject to this Option shall not be affected by, and no adjustments shall
be made by reason of, any dissolution, liquidation, merger, consolidation or
sale of assets or capital stock, or any issue by the Company of shares of stock
of any class or securities convertible into shares of stock of any class.

 

                        (v)        The grant of this Option shall not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, consolidate, dissolve or liquidate or to sell or transfer
all or any part of its business or assets.

 

            11.       Taxation upon Exercise of Option.

 

Recipient understands that, upon exercise of this Option, Recipient may
recognize income, for Federal and state income tax purposes, in an amount equal
to the amount by which the fair market value of the Option Shares, determined as
of the date of exercise, exceeds the Exercise Price. The acceptance of the
Option Shares by Recipient shall constitute an agreement by Recipient to report
such income in accordance with then applicable law and to cooperate with Company
in establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes. Withholding for federal

 

5

--------------------------------------------------------------------------------

 

 

or state income and employment tax purposes will be made, if and as required by
law, from Recipient’s then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Recipient to make a cash payment to cover such liability as a
condition of the exercise of this Option.

 

            12.       Modification, Extension and Renewal of Options.

 

The Board or a duly appointed committee thereof, may modify, extend or renew
this Option or accept the surrender thereof (to the extent not theretofore
exercised) and authorize the granting of a new option in substitution therefore
(to the extent not theretofore exercised), subject at all times to the Code and
applicable securities laws. Notwithstanding the foregoing provisions of this
Section 12, no modification shall, without the consent of the Recipient, alter
to the Recipient’s detriment or impair any rights of Recipient hereunder.

 

            13.       Investment Intent; Restrictions on Transfer.

 

             (a)       Recipient represents and agrees that if Recipient
exercises this Option in whole or in part, Recipient will in each case acquire
the Option Shares upon such exercise for the purpose of investment and not with
a view to, or for resale in connection with, any distribution thereof; and that
upon such exercise of this Option in whole or in part Recipient (or any person
or persons entitled to exercise this Option under the provisions of Sections 7
and 8 of this Agreement) shall furnish to the Company a written statement to
such effect, satisfactory to the Company in form and substance. If the Option
Shares represented this Option are registered under the Securities Act, either
before or after the exercise this Option in whole or in part, the Recipient
shall be relieved of the foregoing investment representation and agreement and
shall not be required to furnish the Company with the foregoing written
statement.

 

                        (b)        Recipient further represents that Recipient
has had access to the financial statements or books and records of the Company,
has had the opportunity to ask questions of the Company concerning its business,
operations and financial condition, and to obtain additional information
reasonably necessary to verify the accuracy of such information.

 

                         (c)       Unless and until the Option Shares
represented by this Option are registered under the Securities Act, all
certificates representing the Option Shares and any certificates subsequently
issued in substitution therefore and any certificate for any securities issued
pursuant to any stock split, share reclassification, stock dividend or other
similar capital event shall bear legends in substantially the following form:

 

            “THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED
UNDER THE SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE
OR SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST
THEREIN MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES
LAWS OF ANY STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

            THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT
TO THAT CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED MARCH 25, 2010 BETWEEN
THE COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH
ARE SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.”

 

 

6

--------------------------------------------------------------------------------

 

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Option Shares have been placed with the Company’s transfer agent.

 

             14.      Stand-off Agreement.  Recipient agrees that, in connection
with any registration of the Company’s securities under the Securities Act, and
upon the request of the Company or any underwriter managing an underwritten
offering of the Company’s securities, Recipient shall not sell, short any sale
of, loan, grant an option for, or otherwise dispose of any of the Option Shares
(other than Option Shares included in the offering) without the prior written
consent of the Company or such managing underwriter, as applicable, for a period
(the “Restrictive Period”) as may be specified by the Company or such
underwriter or managing underwriter; provided, however, that the Restrictive
Period shall not exceed one year following the effective date of registration of
such offering.

 

            15.       Transfer Restrictions.  This Option is not transferable by
the Recipient, except as contemplated by Section 8 of this Agreement.

 

            16.       Notices.  Any and all notices (including, but not limited
to the Notice of Exercise) or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
 Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

            17.       Agreement Subject to Plan; Applicable Law. This Option is
made pursuant to the Plan and shall be interpreted to comply therewith. A copy
of such Plan is available to Recipient, at no charge, at the principal office of
the Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Nevada, and the
interpretation and enforcement shall be governed by the laws thereof and subject
to the exclusive jurisdiction of the courts therein.

 

[SIGNATURE PAGE FOLLOWS]

 

 

7

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF the parties hereto have executed this Stock
Option Agreement as of the date first above written.

 

             New Energy Technologies, Inc. 

 

           

 

            By: _______________________________

            Name:  Meetesh Patel

            Title:    President and Chief Executive Officer

 

            Address and Facsimile For Notices:    

3905 National Drive, Suite 110, Burtonsville,  
Maryland 20866
800-213-0689

                  

 

            Recipient 

 

 

            ___________________________________

            John A. Conklin

 

           

3489 Pennsylvania Avenue

Apalachin, New York  13732

 

 

 

 

 

 

(One of the following, as appropriate, shall be signed):

 

I certify that as of August 9, 2010, I am not married.

 

By his or her signature, the undersigned spouse of the Recipient named herein
hereby agrees, as of August 9, 2010, to be bound by the provisions of   the
foregoing NONSTATUTORY STOCK OPTION AGREEMENT.

 

 

 

 

__________________________

John A. Conklin, Recipient 

Recipient’s Spouse: 

 

 

_____________________________

Print Name:     

 

 

           

 

8

--------------------------------------------------------------------------------

 

 

Exhibit  A

 

NOTICE OF EXERCISE OF STOCK OPTION

 

To:     NEW ENERGY Technologies, Inc.

            3905 National Drive

             Suite 110,

            Burtonsville, Maryland 20866

            800-213-0689

 

 

            Attention:

           

            The undersigned hereby elects to purchase ______________ shares (the
“Purchased Option Shares”) of the Company pursuant to the terms of the Stock
Option Agreement Dated August 9, 2010 between the undersigned and New Energy
Technologies, Inc. and the undersigned (the “Option Agreement”), herewith
tenders payment of the aggregate exercise price in full, together with all
applicable transfer taxes, if any, for the Purchased Option Shares, by (check
applicable box):

 

[  ] in lawful money of the United States; or

[  ] [if permitted] the cancellation of such number of Option Shares as is
necessary, in accordance with the formula set forth in Section 6(b) of the
Option Agreement with respect to the maximum number of Option Shares purchasable
pursuant to the cashless exercise procedure set forth Section 6(b).

 

            Please issue a certificate or certificates representing said Option
Shares in the name of the undersigned as is specified below and forward the same
to the address set forth below.

 

__________________________________

Signature of Recipient

 

Print Name of Recipient: _______________________________________

 

Address For Delivery of Option Shares:

___________________________________

___________________________________

___________________________________

___________________________________

 

 

 

9

--------------------------------------------------------------------------------

 